UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22097 Tortoise Gas and Oil Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 29, 2008 Item 1. Schedule of Investments. Tortoise Gas and Oil Corporation SCHEDULE OF INVESTMENTS(Unaudited) February 29, 2008 Shares Fair Value Limited Partnerships and Limited Liability Companies - 123.1% (1) Oil and Gas Production - 96.1% (1) BreitBurn Energy Partners L.P. (2) 740,740 $ 14,659,245 EV Energy Partners, L.P. 99,988 2,822,661 Encore Energy Partners LP 311,200 6,189,768 Legacy Reserves, LP 360,141 7,671,003 Legacy Reserves, LP (2) 731,707 14,787,799 Linn Energy, LLC 658,517 15,014,188 Quest Energy Partners, L.P. 306,800 4,752,332 65,896,996 Midstream Energy Infrastructure - 27.0% (1) Copano Energy, L.L.C. 115,407 4,206,585 MarkWest Energy Partners, L.P. 80,000 2,760,000 Quest Midstream Partners, L.P. (2) (3) 465,000 8,137,500 TC PipeLines, LP 99,760 3,408,799 18,512,884 Total Limited Partnerships and Limited Liability Companies (Cost $94,482,270) 84,409,880 Short-Term Investment - 0.2% (1) Investment Company - 0.2% (1) First American Government Obligations Fund - Class Y, 2.91% (4) Cost ($109,867) 109,867 109,867 Total Investments (Cost $94,592,137) - 123.3% (1) 84,519,747 Liabilities in Excess of Cash and Other Assets - (23.3%) (1) (15,967,291 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 68,552,456 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Restricted securities have a total fair value of $37,584,544 which represents 54.8% of net assets. (3) Private company. (4) Rate indicated is the 7-day effective yield as of February 29, 2008. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit and percent of net assets which the securities comprise at February 29, 2008. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets BreitBurn Energy Partners L.P. Common Units 740,740 10/30/07 $ 19,999,980 $19.79 21.4% Legacy Reserves, LP Common Units 731,707 11/08/07 14,999,994 20.21 21.6 Quest Midstream Partners, L.P. Common Units 465,000 10/30/07 9,300,000 17.50 11.8 $ 48,299,981 54.8% As of February 29, 2008, the aggregate cost of securities for federal income tax purposes was $94,001,250. At February 29, 2008, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $251,823, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $9,733,326 and the net unrealized depreciation was $9,481,503.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE GAS AND OIL CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE GAS AND OIL CORPORATION Date: April 24, 2008 By: /s/David J. Schulte David J. Schulte President and Chief ExecutiveOfficer Date: April 24, 2008 By: /s/Terry Matlack Terry Matlack Chief FinancialOfficer
